EXHIBIT 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of April
7, 2006, is by and among CAYE HOME FURNISHINGS, LLC, a Delaware limited
liability company ("Caye Home"), CAYE UPHOLSTERY, LLC, a Mississippi limited
liability company ("Caye Upholstery"), and CAYE INTERNATIONAL FURNISHINGS, LLC,
a Mississippi limited liability company (“Caye International" and together with
the Caye Home and Caye Upholstery, each individually as a "Vendor" and
collectively as the "Vendors"), Caye Home, as administrative agent for the
Vendors (in such capacity, the "Agent"), and the Customers, whose names are set
forth on the signature pages hereto.  Capitalized terms used herein and not
otherwise defined shall have the meaning assigned such term in the Credit
Agreement (as defined below).

RECITALS:

 

                    A.        The Customers, the Vendors and the Agent are
parties to that certain Credit Agreement, dated as of July 11, 2005 (as amended
to the date hereof, the “Credit Agreement”).

                    B.        The parties hereto have agreed to amend the Credit
Agreement as set forth below.

    NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto agree as follows:

    SECTION 1.  Amendments to Credit Agreement.

    (a)        Amendment to Introduction.  The first clause that begins
“WHEREAS” in the introduction to the Credit Agreement is hereby amended by
deleting the amount “$10,000,000” in the second line thereof and inserting the
amount “$11,500,000” in replacement thereof.

    (b)        Amendment to Section 1.1.  Section 1.1 of the Credit Agreement is
hereby amended by deleting the amount “$10,000,000” in the second line thereof
and inserting the amount “$11,500,000” in replacement thereof.

    SECTION 2.   Representations and Warranties.  Each Customer hereby
represents and warrants to each Vendor and the Agent, on the Amendment Effective
Date (as hereinafter defined), as follows:

    (a)        After giving effect to this amendment, the representations and
warranties set forth in Article 6 of the Credit Agreement, and in each other
Credit Document, are true and correct in all material respects on and as of the
date hereof and on and as of the Amendment Effective Date (as defined in Section
3) with the same effect as if made on and as of the date hereof or the Amendment
Effective Date, as the case may be, except to the extent such representations
and warranties expressly relate solely to an earlier date.

    (b)        Each Customer is in compliance with all terms and conditions of
the Credit Agreement and the other Credit Documents on its part to be observed
and performed and no Default or Event of Default has occurred and is continuing.

    (c)        The execution, delivery and performance by each Customer of this
Amendment have been duly authorized by each Customer, as applicable.

    (d)        This Amendment constitutes the legal, valid and binding
obligation of each Customer, enforceable against each Customer in accordance
with its terms, except to the extent that enforceability may be limited by
applicable bankruptcy, insolvency, moratorium, reorganization or other similar
laws affecting the

21

--------------------------------------------------------------------------------

EXHIBIT 10.1

enforcement of creditors' rights or by the effect of general equitable
principles.

    (e)        The execution, delivery and performance by each Customer of this
Amendment do not and will not conflict with, or constitute a violation or breach
of, or result in the imposition of any Lien upon the property of any Customer or
any of its Subsidiaries, by reason of the terms of (i) any contract, mortgage,
lease, agreement, indenture, or instrument to which any Customer is a party or
which is binding upon it, (ii) any Requirement of Law applicable to any
Customer, or (iii) the certificate or articles of incorporation or by-laws or
the limited liability company or limited partnership agreement of any Customer.

    SECTION 3.  Effectiveness.  This Amendment shall become effective only upon
satisfaction of the following conditions precedent (the first date upon which
each such condition has been satisfied being herein called the “Amendment
Effective Date”):

    (a)        The Agent shall have received duly executed counterparts of this
Amendment which, when taken together, bear the authorized signatures of the
Customers, the Agent and the Vendors.

    (b)        The Agent shall have received certified copies of resolutions or
other action, incumbency certificates and/or other certificates of duly
authorized officers of each Customer as the Administrative Agent may require
evidencing the identity, authority and capacity of each duly authorized officer
authorized to act on behalf of such Customer in connection with this Amendment;

    (c)        The Agent and the Vendors shall be satisfied that the
representations and warranties set forth in Section 3 of this Amendment are true
and correct on and as of the Amendment Effective Date and that no Default or
Event of Default has occurred and is continuing on and as of the Amendment
Effective Date.

    (d)        The Agent shall have received all fees and expenses to be paid by
the Customers pursuant to Section 4 of this Amendment.

There shall not be any action pending or any judgment, order or decree in effect
which, in the judgment of the Agent or the Vendors, is likely to restrain,
prevent or impose materially adverse conditions upon the performance by any
Customer of its obligations under the Credit Agreement or the other Credit
Documents.

    (e)        The Agent shall have received such other documents, legal
opinions, instruments and certificates relating to this Amendment as it shall
reasonably request and such other documents, legal opinions, instruments and
certificates that shall be reasonably satisfactory in form and substance to the
Agent and the Vendors.  All corporate or limited liability proceedings taken or
to be taken in connection with this Amendment and documents incidental thereto
whether or not referred to herein shall be reasonably satisfactory in form and
substance to the Agent and the Vendors.

    SECTION 4.    Expenses.  The Customers shall pay all reasonable
out-of-pocket expenses incurred by Agent in connection with the preparation,
negotiation, execution and delivery of this Amendment, including, but not
limited to, the reasonable fees and disbursements of counsel to the Agent.

    SECTION 5.    Cross-References.  References in this Amendment to any Section
are, unless otherwise specified, to such Section of this Amendment.

22

--------------------------------------------------------------------------------

EXHIBIT 10.1

    SECTION 6.    Instrument Pursuant to Credit Agreement.  This Amendment is a
Credit Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated herein) be construed, administered and applied in
accordance with the terms and provisions of the Credit Agreement.

    SECTION 7.    Further Acts.  Each of the parties to this Amendment agrees
that at any time and from time to time upon the written request of any other
party, it will execute and deliver such further documents and do such further
acts and things as such other party may reasonably request in order to effect
the purposes of this Amendment.

    SECTION 8.    Counterparts.  This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. 

    SECTION 9.    Severability.  In case any provision in or obligation under
this Amendment or the other Credit Documents shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

    SECTION 10.  Benefit of Agreement.  This Amendment shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto; provided that no Customer may assign or transfer
any of its interest hereunder without the prior written consent of the Vendors.

    SECTION 11.  Integration.  This Amendment represents the agreement of the
Customers, each other Credit Party, the Agent and each of the Vendors signatory
hereto with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties relative to the subject matter
hereof not expressly set forth or referred to herein or in the other Credit
Documents.

    SECTION 12.  Confirmation.  Except as expressly amended by the terms hereof,
all of the terms of the Credit Agreement and the other Credit Documents shall
continue in full force and effect and are hereby ratified and confirmed in all
respects.

    SECTION 13.  Credit Documents.  Except as expressly set forth herein, the
amendments provided herein shall not by implication or otherwise limit,
constitute a waiver of, or otherwise affect the rights and remedies of the
Vendors or the Agent under any Credit Document, nor shall they constitute a
waiver of any Event of Default, nor shall they alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the any Credit Document.  Each of the amendments provided herein
shall apply and be effective only with respect to the provisions of the Credit
Agreement specifically referred to by such amendments.  Except as expressly
amended herein, the Credit Agreement and the other Credit Documents shall
continue in full force and effect in accordance with the provisions thereof.  As
used in the Credit Agreement, the terms “Agreement”, “herein”, “hereinafter”,
“hereunder”, “hereto” and words of similar import shall mean, from and after the
date hereof, the Credit Agreement as amended hereby.

23

--------------------------------------------------------------------------------

EXHIBIT 10.1


IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

VENDORS:

 

CAYE HOME FURNISHINGS, LLC, as a Vendor

 

By:       /s/ Karl W. Leo                                                

Name:  Karl W. Leo

Title:     Chairperson of Board of Managers

 

CAYE UPHOLSTERY, LLC, as a Vendor

 

By:       /s/ Karl W. Leo                                                

Name:  Karl W. Leo

Title:     Chairperson of Board of Managers

 

CAYE INTERNATIONAL FURNISHINGS, LLC, as a Vendor

 

By:       /s/ Karl W. Leo                                                

Name:  Karl W. Leo

Title:     Chairperson of Board of Managers

 

ADMINISTRATIVE AGENT:

 

CAYE HOME FURNISHINGS, LLC, as Agent

 

By:       /s/ Karl W. Leo                                                

Name:  Karl W. Leo

Title:     Chairperson of Board of Managers

 

CUSTOMERS:

 

JENNIFER CONVERTIBLES, INC.

 

By:       /s/ Harley J. Greenfield                                     

Name:  Harley J. Greenfield

Title:     Chief Executive Officer

 

JENNIFER CONVERTIBLES BOYLSTON MA, INC.

 

By:       /s/ Harley J. Greenfield                                     

Name:  Harley J. Greenfield

Title:     Chief Executive Officer


24

--------------------------------------------------------------------------------

EXHIBIT 10.1


 

JENNIFER CHICAGO LTD

 

By:       /s/ Harley J. Greenfield                                     

Name:  Harley J. Greenfield

Title:     Chief Executive Officer

 

CIPRIANO SQUARE CONVERTIBLES, INC.

 

By:       /s/ Harley J. Greenfield                                     

Name:  Harley J. Greenfield

Title:     Chief Executive Officer

 

CONTOUR RD CONVERTIBLES, INC.

 

By:       /s/ Harley J. Greenfield                                     

Name:  Harley J. Greenfield

Title:     Chief Executive Officer

 

ELEGANT LIVING MANAGEMENT, LTD.

 

By:       /s/ Harley J. Greenfield                                     

Name:  Harley J. Greenfield

Title:     Chief Executive Officer

 

HARTSDALE CONVERTIBLES, INC.

 

By:       /s/ Harley J. Greenfield                                     

Name:  Harley J. Greenfield

Title:     Chief Executive Officer

 

JENNIFER ACQUISITION CORP.

 

By:       /s/ Harley J. Greenfield                                     

Name:  Harley J. Greenfield

Title:     Chief Executive Officer

 

 JAMAICA AVENUE CONVERTIBLES, INC.

 

By:       /s/ Harley J. Greenfield                                     

Name:  Harley J. Greenfield

Title:     Chief Executive Officer


25

--------------------------------------------------------------------------------

EXHIBIT 10.1


JENNIFER MANAGEMENT III CORP.

 

By:       /s/ Harley J. Greenfield                                     

Name:  Harley J. Greenfield

Title:     Chief Executive Officer

 

JENNIFER MEDIA CORP.

 

By:       /s/ Harley J. Greenfield                                     

Name:  Harley J. Greenfield

Title:     Chief Executive Officer

 

 JENNIFER OUTLET CENTER, INC.

 

By:       /s/ Harley J. Greenfield                                     

Name:  Harley J. Greenfield

Title:     Chief Executive Officer

 

JENNIFER PURCHASING CORP.

 

By:       /s/ Harley J. Greenfield                                     

Name:  Harley J. Greenfield

Title:     Chief Executive Officer

 

 JENNIFER CONVERTIBLES LICENSING CORP

 

By:       /s/ Harley J. Greenfield                                     

Name:  Harley J. Greenfield

Title:     Chief Executive Officer

 

 JENNIFER MANAGEMENT II CORP

 

By:       /s/ Harley J. Greenfield                                     

Name:  Harley J. Greenfield

Title:     Chief Executive Officer


26

--------------------------------------------------------------------------------

EXHIBIT 10.1


JENNIFER MANAGEMENT IV CORP.

   

By:       /s/ Harley J. Greenfield                                     

Name:  Harley J. Greenfield

Title:     Chief Executive Officer

 

JENNIFER MANAGEMENT V LTD.

 

By:       /s/ Harley J. Greenfield                                     

Name:  Harley J. Greenfield

Title:     Chief Executive Officer

 

 JENNIFER CONVERTIBLES NATICK, INC.

   

By:       /s/ Harley J. Greenfield                                     

Name:  Harley J. Greenfield

Title:     Chief Executive Officer

 

NICOLE CONVERTIBLES, INC.

 

By:       /s/ Harley J. Greenfield                                     

Name:  Harley J. Greenfield

Title:     Chief Executive Officer

 

NICHOLSON LANE CONVERTIBLES, INC.

 

By:       /s/ Harley J. Greenfield                                     

Name:  Harley J. Greenfield

Title:     Chief Executive Officer

 

ROUTE 35 CONVERTIBLES, INC.

 

By:       /s/ Harley J. Greenfield                                     

Name:  Harley J. Greenfield

Title:     Chief Executive Officer

 

27

 

--------------------------------------------------------------------------------

EXHIBIT 10.1


STEWART STREET CONVERTIBLES, INC.

 

By:       /s/ Harley J. Greenfield                                     

Name:  Harley J. Greenfield

Title:     Chief Executive Officer

 

VALLEY STREAM CONVERTIBLES, INC.

 

By:       /s/ Harley J. Greenfield                                     

Name:  Harley J. Greenfield

Title:     Chief Executive Officer

 

WASHINGTON HEIGHTS CONVERTIBLES, INC.

 

By:       /s/ Harley J. Greenfield                                     

Name:  Harley J. Greenfield

Title:     Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28 

 